 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

 

)
JONATHAN H.., )
Plaintiff, )
)
v. )
) C.A. No. 19°439-JJM-PAS
ANDREW M. SAUL, Commissioner of _ )
Social Security Administration, )
Defendant. )
)
ORDER

Jonathan H. is a 35-year-old former kitchen helper and dishwasher, who
suffers from the severe impairments of depressive disorder, anxiety disorder, and
borderline intellectual functioning. ECF No. 7-2 at 15. The Commissioner of Social
Security denied Jonathan’s claim for Disability Insurance Benefits and Supplemental
Security Income. Jd. at 21. On appeal to this Court, Jonathan claims that the
Administrative Law Judge (“ALJ”) did not base her residual function capacity
(“RFC”) finding on substantial evidence because the ALJ misconstrued the objective
neuropsychological test results of Francis Sparadeo, Ph.D. ECF No. 10 at 15. The
Commissioner moves to affirm the ALJ’s decision, asserting that substantial evidence
supported the ALJ’s RFC finding. ECF No. 13 at 6.

The ALJ relied heavily on the state agency consultants’ opinions that Jonathan
was not disabled. But Dr. Sparadeo conducted extensive neuropsychological testing
on Jonathan more than three months after those consultations. His report sets forth

detailed objective findings from the battery of tests. Dr. Sparadeo concluded that

 
 

 

 

Jonathan was severely compromised in a number of areas such as attention span,
self-regulatory attention (concentration), processing speed, and sustained attention,
that he was highly distractible, had impaired learning and reasoning ability, poor
inductive reasoning and social judgment, significant depression and suspiciousness,
and unusual sensory experiences. ECF No. 7-7 at 121. He also identified a possible
schizoaffective disorder. Jd. Dr. Sparadeo concluded that “within a reasonable degree
of psychological and neuropsychological certainty, this patient is unable to work due
to the presence of severe depression, cognitive disorder (poor attention/concentration,
poor memory, poor reasoning and poor learning) and learning disability.” ECF No. 7-
7 at 122 (emphasis added).

The ALJ rejected Dr. Sparadeo’s opinion, concluding that the doctor “gives a
very conclusory opinion that [Jonathan] cannot work . . . based on alleged
anxiety/depressive symptoms, which the record does not support...” ECF No. 7-2 at
19. But this conclusion is superficial because she does not give proper weight to the
objective testing Dr. Sparadeo administered and interpreted, particularly the
objective findings on attention and concentration. The ALJ also does not credit
Jonathan’s own reports of attention/concentration deficits, despite the consistent
objective findings of the neuropsychological test results.

The totality of the evidence, including Dr. Sparadeo’s objective testing results
and his consistent conclusion, fully support a finding that Jonathan is unable to work
and entitled to Disability Insurance Benefits and Supplemental Security Income.

Because substantial evidence does not support the Commissioner’s findings and

 

 
 

 

 

 

 

conclusion, the Court GRANTS Jonathan H.’s Motion to Reverse (ECF No. 10) and
DENIES the Commissioner’s Motion to Affirm. ECF No. 13. The Commission is

ordered to award benefits to the Petitioner.

IT I$ SO RDER Df

 

 

 

 

John J. McConnell, Jr.
Chief Judge
United States District Court

March 24, 2020

 

 
